                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JPMORGAN CHASE BANK, N.A.,                :   CIVIL ACTION NO. 4:05-CV-2007
s/b/m TO CHASE HOME FINANCE,              :
LLC, s/b/m TO CHASE MANHATTAN             :   (Chief Judge Conner)
MORTGAGE CORPORATION,                     :
                                          :
                   Plaintiff              :
                                          :
             v.                           :
                                          :
LAVERNE FLOWERS and                       :
JULIAN FORD,                              :
                                          :
                   Defendants             :

                                      ORDER

      AND NOW, this 6th day of February, 2019, upon consideration of the

emergency motion (Doc. 69) for postponement of Marshal’s sale filed by plaintiff JP

Morgan Chase Bank, N.A. (“JP Morgan Chase”), requesting that the court postpone

the Marshal’s sale in the above-captioned matter, presently scheduled for March 8,

2019, due to the automatic stay imposed by operation of 11 U.S.C. § 362 as a result

of the bankruptcy petition filed by defendants, and asking that the court postpone

the sale until June 6, 2019, it is hereby ORDERED that the Marshal’s sale in the

above-captioned matter is POSTPONED until June 6, 2019.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
